 

[g20150805180820709660.jpg]

 

Exhibit 10.6

May 6, 2015

Via Hand Delivery

 

Jeffrey L. Cleland, Ph.D.

 

 

Re:Separation and Consulting Agreement

 

Dear Jeff:

This letter agreement (the “Agreement”) sets forth the terms of your separation
and transition from Versartis, Inc. (“Versartis” or the “Company”).  

1.Separation Date. Your last date of employment with the Company will be May 6,
2015 (the “Separation Date”).  On the Separation Date, the Company will pay you
all accrued base salary and all accrued but unused vacation, subject to standard
payroll deductions and withholdings.  You are entitled to these payments
regardless of whether you sign this Agreement.

2.Resignation.    After the Separation Date, you will no longer be employed as
Chief Executive Officer of the Company, or hold any other employment or officer
position with the Company or any of its subsidiaries or affiliated entities. In
addition, you agree, no later than the date that you sign this Agreement, to
sign and return to the Company your Board resignation letter, attached hereto as
Exhibit B, which provides for your immediate resignation from the Board of
Directors (the “Board”) of the Company, and any subsidiary entities of the
Company, domestic and foreign, on which you serve.

3.Separation Benefits.  If you sign, date and return this Agreement within
twenty-one (21) days after you receive it, and you allow all of the releases
contained herein to become effective, then the Company will provide you with the
following severance benefits (the “Severance Benefits”):  

(a)Severance Payment.  The Company will pay you a single lump sum amount of
$358,800.00 (which is equivalent to nine (9) months of your base salary in
effect as of the Separation Date), subject to standard payroll deductions and
withholdings.  The severance amount will be paid in a lump sum within ten (10)
business days after the Effective Date of this Agreement, as defined in
Paragraph 11(c) below.  

(b)Health Insurance. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws (collectively, “COBRA”), and by the Company’s
current group health insurance policies, you will be eligible to continue your
group health insurance benefits at your own expense.  Later, you may be able to
convert to an individual policy through

4200 Bohannon Drive, Suite 250 | Menlo Park, CA  94025 | 650-963-8580 (main)

 

--------------------------------------------------------------------------------

Jeffrey L. Cleland, Ph.D.

May 6, 2015

Page 2 of 9

 

the provider of the Company’s health insurance, if you wish.  You will be
provided with a separate notice more specifically describing your rights and
obligations to continuing health insurance coverage under COBRA on or after the
Separation Date.  If you timely elect continued group health insurance coverage
pursuant to COBRA, the Company will pay your COBRA premiums sufficient to
continue group health insurance coverage for you and your covered dependents (if
applicable) at the level of coverage in effect as of the Separation Date,
through the earlier of either: (i) twelve (12) months after the Separation Date;
or (ii) the date that you become eligible for group health insurance coverage
through another employer.  In the event you receive the Severance Benefits, you
must promptly notify the Company in writing if you become eligible for group
health insurance coverage through another employer within twelve (12) months
after the Separation Date.  The Company expressly reserves the right to pay
directly to you (instead of paying the applicable benefit carrier) a fully
taxable cash payment equal to the applicable COBRA premiums for any month of the
COBRA Premium Period, subject to applicable tax withholdings, if necessary to
avoid adverse penalties under, or violations of, applicable health care laws,
including but not limited to Section 2716 of the Public Health Service Act, or
to the extent otherwise required by law.  Your eligibility to participate in all
other Company-provided benefit plans and programs will end on the Separation
Date.

4.Consulting Period.  In further consideration for this Agreement, the Company
agrees to retain you as a consultant under the terms specified below.  The
initial consulting relationship commences on the Separation Date and continues
until May 5, 2016 (the “Consulting Period”).  

(a)Consulting Services.   During the Consulting Period, you shall make yourself
available to provide your services for up to one (1) day per week upon request
by the Company.  Your title during the Consulting Period will be Senior
Scientific Advisor to the C.E.O., and you will report to the Company’s Chief
Executive Officer. You agree to use your best efforts to provide consulting
services in the area of your experience and expertise, including but not limited
to, your expertise in human growth hormone drug development (the “Consulting
Services”). You agree to exercise the highest degree of professionalism and
utilize your expertise and creative talents in performing these
services.  During the Consulting Period, you shall abide by the Company’s
policies and procedures.

(b)Consulting Fees.  During the Consulting Period, and provided that you remain
in compliance with this Agreement and any other agreements with or policies of
the Company, you will receive as consulting fees a monthly payment amount of
$10,000.00 (the “Consulting Fees”).  The Consulting Fees for each month during
the Consulting Period shall be paid within thirty (30) days from the Company’s
receipt of your invoice.  Because you will be performing the Services as an
independent contractor, the Company will not withhold from the Consulting Fees
any amount for taxes, social security or other payroll deductions.  The Company
will report the Consulting Fees to taxing authorities as required by law,
including reporting the Consulting Fees on a IRS Form 1099.  You acknowledge and
agree that you will be entirely responsible for payment of any taxes which may
be due with regard to the Consulting Fees, and you hereby indemnify and hold
harmless the Company from any liability

 

--------------------------------------------------------------------------------

Jeffrey L. Cleland, Ph.D.

May 6, 2015

Page 3 of 9

 

for any taxes, penalties or interest that may be assessed by any taxing
authority with respect to the Consulting Fees.  

(c)Equity Awards. You currently hold stock options and restricted stock units
covering an aggregate of up to 949,880 shares of the Company’s Common Stock (the
“Equity Awards”), pursuant to Versartis, Inc. 2009 Stock Plan and the 2014
Equity Incentive Plan (each, a “Plan” and together, the “Plans”) and your Equity
Award grant documents.  Vesting of your outstanding Equity Awards will continue
during the Consulting Period.    

(i)Accelerated Vesting of Options. In the event the Company terminates the
consulting relationship prior to May 5, 2016, for any reason other than for
Cause (as defined herein) or due to your death or disability, then the Company
will accelerate the vesting of the Options such that all shares that would have
vested during the Consulting Period shall be deemed vested and exercisable as of
your last day of Consulting Service with the Company.

(ii)Extension of Exercise Period of Vested Options.  As part of this Agreement,
the Company will extend the period for you to exercise any Options vested as of
May 5, 2016, until November 5, 2016; provided, however, that you will not be
able to exercise any Options that have otherwise expired at the time you attempt
to exercise them.  The Company makes no representation as to the tax treatment
of any such options.  

(iii)Except as expressly modified in Sections 4(c)(i) and (ii), your stock
options shall continue to be governed by the applicable grant notice, option
agreement, and governing stock option plan.

(d)Independent Contractor Relationship.  During the Consulting Period, your
relationship with the Company will be that of an independent contractor, and
nothing in this Agreement is intended to, or should be construed to, create a
partnership, agency, joint venture or employment relationship after the
Separation Date.  Except as expressly provided in this Agreement, you will not
be entitled to, and will not receive, any benefits which the Company may make
available to its employees, including but not limited to, group health or life
insurance, profit-sharing or retirement benefits.

(e)Limitations on Authority.  During the Consulting Period, you will have no
responsibilities or authority as a consultant to the Company other than as
provided above.  You will have no authority to bind the Company to any
contractual obligations, whether written, oral or implied, except with the prior
written authorization of an officer of the Company.  You agree not to represent
or purport to represent the Company in any manner whatsoever to any third party
unless authorized in advance by the Company, in writing, to do so.

(f)Proprietary Information and Inventions.  You agree that, during the
Consulting Period and thereafter, you will not use or disclose, in any manner
that is not authorized by the Company or essential to your performance of
specifically requested Consulting Services, any confidential or proprietary
information or materials of the Company that you obtain or develop in the course
of performing the Consulting Services.  Any and all work product you create in
the course of performing the Consulting Services will be the sole

 

--------------------------------------------------------------------------------

Jeffrey L. Cleland, Ph.D.

May 6, 2015

Page 4 of 9

 

and exclusive property of the Company.  As set forth in your Proprietary
Information and Inventions Agreement with the Company, and subject to the
limitations set forth herein, you hereby assign to the Company all right, title,
and interest in all inventions, techniques, processes, materials, and other
intellectual property developed in the course of performing the Consulting
Services.  You further acknowledge and reaffirm your continuing obligations,
both during the Consulting Period and thereafter (as applicable), under the
Proprietary Information and Inventions Agreement entered into between you and
the Company, a copy of which is attached hereto as Exhibit A and incorporated
herein by reference.

(g)Other Work Activities.  Throughout the Consulting Period, you shall have the
right to engage in employment, consulting, or other work relationships in
addition to your work for the Company.  The Company will make arrangements to
enable you to perform your work for the Company at such times and in such a
manner so that it will not unreasonably interfere with other activities in which
you may engage.  In order to protect the trade secrets and confidential and
proprietary information of the Company, you agree that, during the Consulting
Period, you will notify the Company, in writing, before you obtain employment
with, or perform competitive work for, any business entity that is competitive
with the Company, or engage in any other work activity, or preparation for work
activity, competitive with the Company.  If you engage in such competitive
activity without the Company’s express written consent, or otherwise materially
breach this Agreement, then (in addition to any other rights and remedies
available to the Company at law, in equity or by contract), any additional
Consulting Fees will cease immediately.

(h)Termination of Consulting Period. Without waiving any other rights or
remedies, the Company may immediately terminate the Consulting Period.
=Awards..  Further, you may terminate the Consulting Period at any time, for any
reason, upon written notice to the Company.  Upon termination of the Consulting
Period by either party pursuant to the provisions of this paragraph, the Company
will terminate the vesting of your Equity Awards and will pay only those
Consulting Fees earned and consulting-related expenses approved and incurred
through the effective date of such termination, provided, however, in the event
the Company terminates the consulting relationship prior to May 5, 2016, for any
reason other than for Cause (as defined herein) or due to your death or
disability, then you will receive a lump sum payment equal to the amount of your
Consulting Fees that you would have been paid if you continued to provide
Consulting Services through May 5, 2016.  

(i)“Cause” Definition.  For purposes of this Agreement, “Cause” for termination
will mean any of the following: (i) a material breach of this Agreement, your
Proprietary Information and Inventions Agreement, or any other agreement entered
into between you and the Company; (ii) your willful failure or habitual neglect
to perform the Consulting Services, as determined in the reasonable good faith
discretion of the Company; (iii) commission of any felony or crime involving
dishonesty; (iv) participation in any act of fraud against the Company; and (v)
misconduct or other violation of Company policy that causes or reasonably could
be expected to cause harm to the Company.  

5.No Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned, are not owed, and will not
receive from the Company any additional compensation, severance, or benefits on
or after the

 

--------------------------------------------------------------------------------

Jeffrey L. Cleland, Ph.D.

May 6, 2015

Page 5 of 9

 

Separation Date, with the exception of any vested benefits you may have under
the express terms of a written ERISA-qualified benefit plan (e.g., 401(k)
account). By way of example but not limitation, you represent and warrant that
you have not earned and are not owed any unpaid bonus or other incentive
compensation.  You also acknowledge and agree that, except for the  severance
payment provided herein, you shall not be entitled to receive, and will not
receive, any other severance benefits of any kind including, without limitation,
any such benefits set forth in your Employment Offer Letter Agreement, dated
December 20, 2010 (the “Employment Agreement”).  You also acknowledge and agree
that the amount of Severance Benefits set forth herein exceeds any severance
benefits you otherwise may have been entitled to receive under Section 5 of your
Employment Agreement.  Finally, you acknowledge and agree that you have not
earned, and you will not be eligible to earn, any bonus amounts for calendar
year 2015 or thereafter.  

6.Expense Reimbursements.  You agree to submit your final documented expense
reimbursement statement within thirty (30) days of the Separation Date,
reflecting any and all business expenses you incurred as an employee of the
Company through the Separation Date and for which you seek reimbursement. The
Company will reimburse you for such expenses pursuant to its regular business
practice.  

7.Return Of Company Property.  On or within ten (10) days after the Separation
Date, you shall return to the Company all Company documents (and all copies
thereof) and other Company property in your possession or control, including,
but not limited to, Company files, notes, financial and operational information,
customer lists and contact information, product and services information,
research and development information, drawings, records, plans, forecasts,
reports, payroll information, spreadsheets, studies, analyses, compilations of
data, proposals, agreements, sales and marketing information, personnel
information, specifications, code, software, databases, computer-recorded
information, tangible property and equipment (including, but not limited to,
computers, facsimile machines, mobile telephones, tablets, servers and other
handheld devices), credit cards, entry cards, identification badges and keys;
and any materials of any kind which contain or embody any proprietary or
confidential information of the Company and all reproductions thereof in whole
or in part and in any medium.  You agree that you will make a diligent search to
locate any such documents, property and information within the timeframe
referenced above.  In addition, if you have used any personally owned computer,
server, or e-mail system to receive, store, review, prepare or transmit any
confidential or proprietary data, materials or information of the Company, then
on or within ten (10) days after the Separation Date, you must provide the
Company with a computer-useable copy of such information and then permanently
delete and expunge such confidential or proprietary information from those
systems without retaining any reproductions (in whole or in part); and you agree
to provide the Company access to your system, as requested, to verify that the
necessary copying and deletion is done.  Notwithstanding the foregoing, during
the Consulting Period only, the Company will permit you to retain, receive,
and/or use any documents and/or information reasonably necessary to perform the
Consulting Services, all of which equipment, documents and information you must
return to the Company upon request and not later than the last day of the
Consulting Period.  Your timely compliance with this paragraph is a condition
precedent to your receipt of the Severance Benefits.  

 

--------------------------------------------------------------------------------

Jeffrey L. Cleland, Ph.D.

May 6, 2015

Page 6 of 9

 

8. Nondisparagement.  You agree not to disparage the Company and its officers,
directors, employees, members, shareholders and agents, in any manner likely to
be harmful to them or their business, business reputations or personal
reputations, and the Company agrees to direct its officers and directors not to
disparage you in any manner likely to be harmful to your business, business
reputation or personal reputation; provided that both you and the Company may
respond accurately and fully to any question, inquiry, or request for
information as required by law.  

9.No Admissions.  Nothing in this Agreement shall be construed as an admission
by you or the Company of any liability, obligation, wrongdoing or violation of
law.    

10.No Voluntary Adverse Action; Cooperation.  You agree that you will not
voluntarily provide assistance, information or advice, directly or indirectly
(including through agents or attorneys), to any person or entity in connection
with any claim or cause of action of any kind brought against the Company, nor
shall you induce or encourage any person or entity to bring such
claims.  However, it will not violate this Agreement if you testify truthfully
when required to do so by a valid subpoena or under similar compulsion of
law.  Further, you agree to voluntarily cooperate with the Company if you have
knowledge of facts relevant to any threatened or pending litigation against the
Company by making yourself reasonably available without further compensation for
interviews with the Company or its legal counsel, for preparing for and
providing deposition testimony, and for preparing for and providing trial
testimony.

11.Release of Claims.  

(a)General Release.  In exchange for the consideration under this Agreement to
which you would not otherwise be entitled, you hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns (collectively, the “Released
Parties”) from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to or on the date that you sign this Agreement
(collectively, the “Released Claims”).  

(b)Scope of Release.  This Released Claims include, but are not limited
to:  (i) all claims arising out of or in any way related to your employment with
the Company, or the termination of that employment; (ii) all claims related to
your compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, restricted stock units or any other ownership
interests in the Company; (iii) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(iv) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (v) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the California Labor Code, the California Family
Rights Act, and the California Fair Employment and Housing Act (as amended).

 

--------------------------------------------------------------------------------

Jeffrey L. Cleland, Ph.D.

May 6, 2015

Page 7 of 9

 

(c)ADEA Waiver.  You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA (“ADEA Waiver”).  You also
acknowledge that the consideration given for the ADEA Waiver is in addition to
anything of value to which you were already entitled.  You further acknowledge
that you have been advised by this writing, as required by the ADEA, that:  (i)
your ADEA Waiver does not apply to any rights or claims that arise after the
date you sign this Agreement; (ii) you should consult with an attorney prior to
signing this Agreement; (iii) you have twenty-one (21) days to consider this
Agreement (although you may choose to voluntarily sign it sooner); (iv) you have
seven (7) days following the date you sign this Agreement to revoke the ADEA
Waiver, with such revocation to be effective only if you deliver written notice
of revocation to the Company within the seven (7)-day period; and (v) the ADEA
Waiver will not be effective until the date upon which the revocation period has
expired unexercised, which will be the eighth day after you sign this Agreement
(“Effective Date”).  Nevertheless, your general release of claims, except for
the ADEA Waiver, is effective immediately, and not revocable.

(d)Section 1542 Waiver.  YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE
OF ALL KNOWN AND UNKNOWN CLAIMS.  Furthermore, in giving the releases set forth
in this Agreement, which include claims which may be unknown to you at present,
you acknowledge that you have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  You hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to your release of
claims herein, including but not limited to the release of unknown and
unsuspected claims.

(e)Excluded Claims.  Exception to the foregoing, the following are not included
in the Released Claims (the “Excluded Claims”): (i) any rights or claims for
indemnification you may have pursuant to any fully signed written
indemnification agreement with the Company to which you are a party, the
charter, bylaws, or operating agreements of the Company, or under applicable
law; (ii) any rights which are not waivable as a matter of law; and (iii) any
rights you have under this Agreement.  Further, nothing contained in this
Agreement shall limit or alter any rights you may have as a shareholder of the
Company’s stock.  In addition, nothing in this Agreement prevents you from
filing, cooperating with, or participating in any proceeding before the Equal
Employment Opportunity Commission, the Department of Labor, the California Fair
Employment and Housing Commission, or any other government agency, except that
you acknowledge and agree that you are hereby waiving your right to any monetary
benefits in connection with any such claim, charge or proceeding.  You hereby
represent and warrant that, other than the Excluded Claims, you are not aware of
any claims you have or might have against any of the Released Parties that are
not included in the Released Claims.

12.Representations. You hereby represent that you have been paid all
compensation owed and for all hours worked, you have received all the leave and
leave benefits and protections for which you are eligible pursuant to the FMLA,
CFRA, any

 

--------------------------------------------------------------------------------

Jeffrey L. Cleland, Ph.D.

May 6, 2015

Page 8 of 9

 

applicable law, or Company policy, and you have not suffered any on-the-job
injury or illness for which you have not already filed a workers’ compensation
claim.

13.Dispute Resolution.  To ensure rapid and economical resolution of any
disputes which may arise under this Agreement, you and the Company agree that
any and all claims, disputes or controversies of any nature whatsoever arising
from or regarding the interpretation, performance, negotiation, execution,
enforcement or breach of this Agreement, your employment with the Company, or
the termination of your employment from the Company, including but not limited
to statutory claims, shall be resolved by confidential, final and binding
arbitration conducted before a single arbitrator with JAMS, Inc. (“JAMS”) in San
Francisco, California, in accordance with JAMS’ then-applicable arbitration
rules, which can be found at http://www.jamsadr.com/rules-clauses/, and which
will be provided to you upon request.  The parties acknowledge that by agreeing
to this arbitration procedure, they waive the right to resolve any such dispute
through a trial by jury, judge or administrative proceeding.  You will have the
right to be represented by legal counsel at any arbitration proceeding.  The
arbitrator shall:  (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
available under applicable law in a court proceeding; and (b) issue a written
statement signed by the arbitrator regarding the disposition of each claim and
the relief, if any, awarded as to each claim, the reasons for the award, and the
arbitrator’s essential findings and conclusions on which the award is
based.  Nothing in this Agreement shall prevent either you or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration.  The Company shall pay all filing fees in
excess of those which would be required if the dispute were decided in a court
of law, and shall pay the arbitrator’s fees and any other fees or costs unique
to arbitration.  Any awards or orders in such arbitrations may be entered and
enforced as judgments in the federal and state courts of any competent
jurisdiction.

14.Miscellaneous.  This Agreement, including Exhibit A, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to this subject matter.  It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations.  This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company.  This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns.  If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable to the fullest extent permitted by law, consistent with the intent
of the parties. This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of California
without regard to conflicts of law principles.  Any ambiguity in this Agreement
shall not be construed against either party as the drafter.  Any waiver of a
breach of this Agreement, or rights hereunder, shall be in writing and shall not
be deemed to be a waiver of any successive breach or rights hereunder.  This
Agreement may be executed in counterparts which shall be deemed to be part of
one original,

 

--------------------------------------------------------------------------------

Jeffrey L. Cleland, Ph.D.

May 6, 2015

Page 9 of 9

 

and facsimile signatures and signatures transmitted by PDF shall be equivalent
to original signatures.

If this Agreement is acceptable to you, please sign and date below and return
the signed Agreement to me within twenty (21) days after you receive it.  The
Company’s offer contained herein will automatically expire if we do not receive
the fully signed Agreement from you within this timeframe.  

I wish you the best in your future endeavors and thank you for your
contributions to the Company.

 

Sincerely,

 

VERSARTIS, INC.

By:

/s/ Jay Shepard

 

Jay Shepard

 

Member of the Board of Directors

 

Exhibit A—Proprietary Information and Inventions Agreement

Exhibit B—Board Resignation Letter

 

REVIEWED, UNDERSTOOD AND AGREED:

/s/ Jeffery L. Cleland

Jeffrey L. Cleland

May 6, 2015

Date

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

Proprietary Information and Inventions Agreement




 

--------------------------------------------------------------------------------

 

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

The following confirms and memorializes an agreement that Versartis, Inc. (the
"Company'') and I(Jeffrey L. Cleland) have had since the commencement of my
employment (which term, for purposes of this agreement, shall be deemed to
include any relationship of. service to the Company that Imay have had prior to
actually becoming an employee) with the Company in any capacity and that is and
has been a material part of the consideration for my employment by Company:

 

1.I have not entered into, and I agree I will not enter into, any agreement
either written or oral in conflict with this Agreement or my employment with
Company. I will not violate any agreement with or rights of any third party or,
except as expressly authorized by Company in writing hereafter, use or disclose
my own or any third party's confidential information or intellectual property
when acting within the scope of my employment or otherwise on behalf of Company.
Further, I have not retained anything containing any confidential information of
a prior employer or other third party, whether or not created by me.·

 

2.Company shall own all right, title and interest (including all intellectual
property rights of any sort throughout the world) relating to any and all
inventions, works of authorship, designs, know-how, ideas and information made
or conceived or reduced to practice, in whole or in part, by me in connection
with my employment with Company to and only to the fullest extent allowed by
California Labor Code Section 2870 (which is attached as Appendix A)
(collectively "Inventions") and I will promptly disclose all Inventions to
Company. Without disclosing any third party confidential information, I will
also disclose anything I believe is excluded by Section 2870 so that the Company
can make an independent assessment. I hereby make all assignments necessary to
accomplish the· foregoing. I shall further assist Company, at Company's expense,
to further evidence, record and perfect such assignments, and to perfect,
obtain, maintain, enforce, and defend any rights specified to be so owned or
assigned. I hereby irrevocably designate and appoint Company as my agent and
attorney-in-fact, coupled with an interest and with full power of substitution,
to act for and in my behalf to execute and file any document and to do all other
lawfully permitted acts to further the purposes of the foregoing with the same
legal force and effect as if executed by me. If I wish to clarify anything
created by me prior to my employment that relates to Company's actual or
proposed business, I have listed it on Appendix B in a manner that does not
violate any third party rights or disclose any confidential information. Without
limiting Section 1 or Company's other rights and remedies, if, when acting
within the scope of my employment or otherwise on behalf of Company, I use or
disclose my own or any third party's confidential information or intellectual
property (or if any Invention cannot be fully made, used, reproduced,
distributed and otherwise exploited without using or violating the foregoing),
Company will have and I hereby grant Company a perpetual, irrevocable,
worldwide, royalty-free, fully paid-up, non-exclusive, sublicensable right and
license to exploit and exercise all such confidential information and
intellectual property rights.

 

3.To the extent allowed by law, paragraph 2 includes all rights of paternity,
integrity, disclosure and withdrawal and any other rights that may be known as
or referred to as "moral rights," "artist's rights," "droit moral," or the like
(collectively "Moral Rights"). To the extent I retain any such Moral Rights
under applicable law, I hereby ratify and consent to anyaction that may be taken
with respect to such Moral Rights by or authorized by Company and agree not to
assert any Moral Rights with respect thereto. I will confirm any such
ratifications, consents and agreements from time to time as requested by
Company.

 

 

--------------------------------------------------------------------------------

 

 

4.I agree that all Inventions and all other business, technical and financial
information (including, without limitation, the identity of and information
relating to customers or employees) I develop, learn or obtain during the term
of my employment that relate to Company or the business or demonstrably
anticipated business of Company or that are received by or for Company in
confidence, constitute "Proprietary Information." I will hold in confidence and
not disclose or, except within the scope of my employment, use any Proprietary
Information. However, I shall not be obligated under this paragraph with respect
to information I can document is or becomes readily publicly available without
restriction through no fault of mine. Upon termination of my employment, I will
promptly return to Company all items containing or embodying Proprietary
Information (including all copies}, except that I may keep my personal copies of
(i) my compensation records, (ii) materials distributed to shareholders
generally and (iii) this Agreement. I also recognize and agree that I have no
expectation of privacy with respect to Company's telecommunications, networking
or information processing systems (including, without limitation, stored
computer files, email messages and voice messages) and that my activity and any
files or messages on or using any of those systems may be monitored at any time
without notice.

 

5.Until one (1) year after the term of my employment, I will not encourage or
solicit any employee or consultant of Company to leave Company for any reason
(except for the bona fide firing of Company personnel within the scope of my
employment).

 

6.I agree that during the term of my employment with Company (whether or not
during business hours), I will not engage in any activity that is in any way
competitive with the business or demonstrably anticipated business of Company,
and I will not assist any other person or organization in competing or in
preparing to compete with any business or demonstrably anticipated business of
Company.

 

7.I agree that this Agreement is not an employment contract for any particular
term and that I have the right to resign and Company has the right to terminate
my employment at will, at any time, for any or no reason, with or without cause.
In addition, this Agreement does not purport to set forth all of the terms and
conditions of my employment, and, as an employee of Company, I have obligations
to Company which are not set forth in this Agreement. However, the terms of this
Agreement govern over any inconsistent terms and can only be changed by a
subsequent written agreement signed by the President of Company.

 

8.I agree that my obligations under paragraphs 2, 3, 4, 5, 8 and 9 of this
Agreement shall continue in effect after termination of my employment,
regardless of the reason or reasons for termination, and whether such
termination is voluntary or involuntary on my part, and that Company is entitled
to communicate my obligations under this Agreement to any future employer or
potential employer of mine. My obligations under paragraphs 2, 3, 4, 5, 8 and 9
also shall be binding upon my heirs, executors, assigns, and administrators and
shall inure to the benefit of Company, it subsidiaries, successors and assigns.

 

9. Any dispute in the meaning, effect or validity of this Agreement shall be
resolved in accordance with the laws of the State of California without regard
to the conflict of laws provisions thereof. Ifurther agree that if one or more
provisions of this Agreement are held to be illegal or unenforceable under
applicable California law, such illegal or unenforceable portion(s) shall be
limited or excluded from this Agreement to the minimum extent required so

2

--------------------------------------------------------------------------------

 

that this Agreement shall otherwise remain in full force and effect and
enforceable in accordance with its terms. This Agreement is fully assignable and
transferable by Company, but any purported assignment or transfer by me is void.
Ialso understand that any breach of this Agreement will cause irreparable hann
to Company for which damages would not be an adequate remedy, and, therefore,
Company will be entitled to injunctive relief with respect thereto in addition
to any other remedies and without any requirement to post bond.

 

I HAVE READ TIDS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY, IN DUPLICATE, WITH THE UNDERSTANDING THAT THE COMPANY
WILL RETAIN ONE COUNTERPART AND THE  OTHER COUNTERPART WILL BE RETAINED BY ME.

 

April 6, 2009

Employee:

 

 

 

 

 

 

 

/s/ Jeffrey L. Cleland

 

 

Signature

 

 

 

 

 

 

Jeffiey L, Cleland

 

 

Name (Printed)

 

Accepted and Agreed to:

VERSARTIS, INC.

Signature illegible




 

--------------------------------------------------------------------------------

 

Exhibit B

Board Resignation Letter

 

Board of Directors

Versartis, Inc.

Re:Resignation from Board

To the Board of Directors of Versartis, Inc.:

Effective at the close of business on the date of execution indicated below, I
hereby resign as a Director of the Board of Directors of Versartis, Inc. and
Versartis Gmbh.

Date of execution: May 6, 2015

Sincerely,

 

 

Jeffrey L. Cleland, Ph.D.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

116418073 v8

 